Per Curiam:

The only question presented upon this appeal is whether the purchaser of land subject to a mortgage may successfully interpose the defense of usury in the notes secured by the mortgage. This question was answered in the negative in Tidball v. Schmeltz, 77 Kan. 440, 94 Pac. 794, following the early case of Pritchett v. Mitchell, 17 Kan. 355.
The appellant requests a reexamination of this question, in the light of an amendment of the statute in the year 1889, after the Pritchett case was decided. The Tidball case was decided long after the amendment. It was not perceived then, nor is it perceived now, how the amendment affected the rule, which appears to be supported by the weight of authority in other jurisdictions. The court is satisfied With its former adjudications.
The judgment sustaining a demurrer to the answer of the purchaser of the mortgaged premises is affirmed.